Citation Nr: 0836006	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1963 to April 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Huntington, West Virginia, Regional Office which denied 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.  

This appeal is REMANDED to the Louisville, Kentucky, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  


REMAND

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2007).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment [emphasis added].  38 C.F.R. § 3.352(a) 
(2007).

In reviewing the report of a June 2004 VA examination for 
housebound status or the permanent need for regular aid and 
attendance, the Board notes that the physician's findings and 
opinion as to the veteran's need for the regular aid and 
attendance of another person are in apparent conflict.  On 
examination, the veteran was reported to exhibit no physical 
or psychiatric restrictions.  A diagnosis of "brittle 
[diabetes mellitus] I uncontrolled" was advanced.  The 
veteran was determined to be both "able to perform normal 
[activities of daily living]" and "fully able to leave" 
his home.  

Notwithstanding these findings, the examiner also certified 
that the "veteran requires the daily personal health care 
services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care."  The examiner commented that the main concern for the 
veteran was his need for constant observation given the fact 
that his blood sugars vary from 41 up to over 500 in a very 
short, unpredictable amount of time, which led to a risk or 
unconsciousness, injury, or even death.  

Although almost none of the factors set forth in 38 C.F.R. 
§ 3.352(a) were evident on examination, the examiner 
nevertheless ultimately found that the veteran was in need of 
the personal services of a skilled provider, apparently based 
on the perceived potential hazards intrinsic in the unstable 
nature of his disability.  Given the lack of any specific 
mental or physical impairments on examination, as well as the 
absence of any suggestion of the need for the personal 
services of a skilled provider in the veteran's treatment 
records, the Board finds that further evaluation is required 
to properly resolve the issues raised by the instant appeal.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination for housebound status or the 
permanent need for regular aid and 
attendance.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should discuss whether the 
veteran, as a result of his service-
connected disabilities, is under an 
incapacity that requires care and 
assistance on a regular basis to protect 
him from the hazards or dangers incident 
to his daily environment.  The 
examination should also mention whether 
the following factors are present: 
inability of appellant to dress himself 
or to keep himself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliance which by reasons of the 
particular disability cannot be done 
without aid; inability of the appellant 
to feed himself through the loss of 
coordination of upper extremities or 
through extreme weakness; or inability to 
tend to the wants of nature.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.  
The examiner should also, to the extent 
possible, attempt to reconcile the 
previous medical opinions offered on VA 
examination.  Send the claims folders to 
the examiner for review.  The examination 
report should state that such a review 
was conducted.

2.  Then readjudicate the veteran's 
entitlement to special monthly 
compensation based on the need for 
regular aid and attendance or at the 
housebound rate.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC. The veteran 
should be given the opportunity to 
respond to the SSOC. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

